Terminal Disclaimer
The terminal disclaimer filed on 2/15/22 and 2/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10637011  and 10608236 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are OK (US 20120244409) and Schmolka (UIS 4473492).  OK discloses a battery having a first and second pole with a composite water-responsive safety layer as claimed. Schmolka is relied on to teach other alternate form of ammonium salt.  However, OK does not disclose the same composite water-responsive safety layer disposed on the external surface of the battery as argued in the Remarks of 2/15/2022.  Thus, the best  prior arts either alone or in combination does not anticipate or render obvious the claim as a whole further having the limitation as discussed above.  Therefore, Claims 1-22 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723